IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF RESIGNATION                             No. 69681
                 OF FOREST D. MORGAN, III., BAR NO.
                 10408.
                                                                              FILED
                                                                                  FEB 1 9 2016


                                                                              CHIEF DEC




                           ORDER GRANTING PETITION FOR RESIGNATION
                                This is a joint petition by the State Bar of Nevada and
                 attorney Forest D. Morgan, III for his resignation from the Nevada bar.
                                SCR 98(5) provides that Nevada attorneys who are not
                 actively practicing law in this state may resign from the state bar if
                 certain conditions are met. The petition includes statements from state
                 bar staff confirming that no disciplinary, fee dispute arbitration, or client
                 security fund matters are pending against Morgan; and that he is current
                 on all membership fee payments and other financial commitments relating
                 to his practice of law in this state. See SCR 98(5)(a)(1)-(2).
                                Bar counsel has recommended that the resignation be
                 approved, and the Board of Governors has approved the application for
                 resignation.     See SCR 98(5)(a)(2). Morgan acknowledges that his
                 resignation is irrevocable and that the state bar retains continuing
                 jurisdiction with respect to matters involving a past member's conduct
                 prior to resignation. See SCR 98(5)(c)-(d). Finally, Morgan has submitted
                 an affidavit of compliance with SCR 115. See SCR 98(5)(e).




SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                                                               et
                      The petition satisfies the requirements of SCR 98(5). Accordingly,
                we approve attorney Forest D. Morgan, III' s resignation. SCR 98(5)(a)(2).
                The petition is hereby granted.
                            It is so ORDERED.




                                                        Parraguirre


                                                           tittAugz-a..;
                                                        Hardesty


                                                                                    ,   J.



                                                                                        J.
                                                        Cherry


                                                                                        J.
                                                        Saitta


                                                                                        J.



                                                                                        J.



                cc:   Forest D. Morgan, III
                      C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                      Kimberly K. Farmer, Executive Director, State Bar of Nevada
                      Perry Thompson, Admissions Officer, U.S. Supreme Court

SUPREME COURT
        OF
     NEVADA
                                                    2
(0) 1947A